DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed on 12/20/2021, with respect to current claims 1-16, 19-23 and 31-37 have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 
The previous claim objections regarding claims 7, 10, 15 and 18 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
The previous 112(a) claim rejection regarding claim 13 has been considered and is now withdrawn as a result of the current amendment to claim 13.
The previous 112(b) claim rejection regarding claim 33 has been reviewed.  Examiner’s note:  Applicant missed correcting/addressing the previous 112(b) claim rejection regarding claim 33 (“the opposite rails” as now recited on lines 1-2 of claim 33); however, Examiner is now correcting the antecedent issue via an Examiner’s Amendment (see ‘Examiner’s Amendment’ below for authorization from Attorney Kelly McKinney).  As a result, the previous 112(b) claim rejection regarding claim 33 is now withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Kelly McKinney, Reg. No. 66,212, on December 23, 2021.
The application has been amended as follows: 

	Dependent claim 4 recites “comprising the at least one engine.” on lines 1-2.
	Claim 4 should instead recite “comprising at least one engine.” on lines 1-2 for further clarity.

	Dependent claim 8 recites “an engine heat exchanger control process which allows heat transfer at the engine heat exchanger” on lines 8-9.
	Add “the” in front of ‘heat transfer’ on line 8 for further clarity.
	Claim 8 should now recite “an engine heat exchanger control process which allows the heat transfer at the engine heat exchanger” on lines 8-9.

	Dependent claim 8 recites “by controlling heat transfer at the engine heat exchanger;” on lines 11-12.
	Add “the” in front of ‘heat transfer at the engine heat exchanger;’ on lines 11-12 for further clarity.
the heat transfer at the engine heat exchanger;” on lines 11-12.

	Amended, dependent claim 10 recites “which transfers heat from the engine exhaust gas to the fluid” on line 4.
	Change “the engine exhaust gas” to “an engine exhaust gas” on line 4 for further clarity.
	Claim 10 should now recite “which transfers heat from an engine exhaust gas to the fluid” on line 4.

	Dependent claim 11 recites “disposed at the top and bottom of the” on line 2.
	Change “the top and bottom” to “a top and a bottom” on line 2 for further clarity.
	Claim 11 should now recite “disposed at a top and a bottom of the” on line 2.

	Dependent claim 33 recites “The mud cleaning system of claim 31, wherein the opposite rails are” on lines 1-2.
	Claim 33 should instead recite “The mud cleaning system of claim 32, wherein the opposite rails are” on lines 1-2 for further clarity.

	Dependent claim 35 recites “a recirculation sump coupled to an outlet of the feed tube and an inlet of the second pump.” on lines 3-4.
the fluid separating system and an inlet of the second pump.” on lines 3-4 for further clarity.

Other References Considered
McCraw (U.S. 2016/0010407 A1) teaches a closed loop drilling mud cooling system for land-based drilling operations (see McCraw FIG. 2A, a drilling mud system 200) (see McCraw paragraphs 2 and 22-24) including a wellbore 201, a drill cuttings separation equipment 206, a hot mud pump 231, a drilling mud cooler 230 further including a first stage mud heat exchanger 232a and a second stage mud heat exchanger 232b, and a control system 295 (see McCraw paragraphs 34-36).  However, McCraw does not explicitly teach a recirculation system comprising a first pump comprising an inlet and an outlet, a second pump comprising an inlet and an outlet, a Y-adaptor comprising a first inlet, a second inlet, and a feed tube, and a recirculation sump comprising an inlet, a first outlet, and a second outlet, wherein the inlet of the first pump is attached to the system inlet and the outlet of the first pump is attached to the first inlet of the Y-adaptor, wherein the feed tube of the Y-adaptor is attached to an inlet of the fluid separating system and the inlet of the recirculation sump is attached to an outlet of the fluid separating system, wherein the first outlet of the recirculation sump is attached to the inlet of the second pump and the second outlet of the recirculation sump is attached to the system outlet, and wherein the outlet of the second pump is attached to the second inlet of the Y-adaptor, as recited in amended, independent claim 1.  

	Additionally, McCraw does not explicitly teach a recirculation system comprising a Y-adaptor having a first inlet, a second inlet, and a feed tube, wherein the first inlet is configured to receive a first flow of the mud prior to flowing through the fluid separating system, the second inlet is configured to receive a second flow of the mud after flowing through the fluid separating system, and the feed tube is configured to mix the first and second flows of the mud, as recited in amended, independent claim 34.

Thiessen (U.S. 2015/0330165 A1) teaches a drilling mud cooling system (see Thiessen FIG. 3A, a drilling mud system 300) (see Thiessen paragraphs 21-23 and 43) including a wellbore 301, a drilling mud cooler 340 further including a drilling mud heat exchanger 341 and a heat exchanger cooling unit 342, an inlet valve 344v, a drill cuttings 
	Furthermore, Thiessen does not explicitly teach a mud tank having fins configured to increase convective heat transfer, a recirculation system comprising a first pump comprising an inlet and an outlet, a second pump comprising an inlet and an outlet, a Y-adaptor comprising a first inlet, a second inlet, and a feed tube, and a recirculation sump comprising an inlet, a first outlet, and a second outlet, wherein the inlet of the first pump is attached to the system inlet and the outlet of the first pump is attached to the first inlet of the Y-adaptor, wherein the feed tube of the Y-adaptor is attached to an inlet of the fluid separating system and the inlet of the recirculation sump is attached to an outlet of the fluid separating system, wherein the first outlet of the recirculation sump is attached to the inlet of the second pump and the second outlet of 
	Additionally, Thiessen does not explicitly teach a recirculation system comprising a Y-adaptor having a first inlet, a second inlet, and a feed tube, wherein the first inlet is configured to receive a first flow of the mud prior to flowing through the fluid separating system, the second inlet is configured to receive a second flow of the mud after flowing through the fluid separating system, and the feed tube is configured to mix the first and second flows of the mud, as recited in amended, independent claim 34.

Allowable Subject Matter
Claims 1-16, 19-23 and 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Gaddis et al. (U.S. 2009/0107728 A1) (hereinafter “Gaddis”) and Chong et al. (U.S. 2015/0129210 A1) (hereinafter “Chong”) are considered the closest prior arts.  Specifically, Gaddis teaches a mud cleaning system (see Gaddis FIG. 2, a system 100) (see Gaddis paragraph 2 – “…to systems for recovering drilling fluid (“mud”) used in such operations…”) (see Gaddis paragraph 42 – “…a system 100…”) (see Gaddis paragraph 52 – “…methods for recovering drilling fluid from a mixture containing drilling fluid and other components, the mixture resulting from a wellbore operation including the pumping of drilling fluid…”) (see Gaddis paragraph 55 – “…a method for wellbore operations including:  pumping drilling fluid with an active rig mud system into and from a wellbore…”) comprising:
Examiner’s note:  Examiner is broadly interpreting a mud source 24 to include a mud feed tank and/or a direct feed from an active rig mud system as disclosed in paragraph 39 recited below) (see Gaddis paragraph 35 – “As spent drilling fluid mixture containing drilling fluid (oil-based or water-based) and contaminants from a mud source 24 used in wellbore operation…which has drilling fluid and contaminants (drilled cuttings and/or debris) therein is pumped by a pump 22 from a mud source 24 to the mixing apparatus 20.”) (see Gaddis paragraph 39 – “…the mud source 24 is a mud feed tank…the mud source 24 is a direct feed from an active rig mud system…”) (see Gaddis paragraph 52 – “…methods for recovering drilling fluid from a mixture containing drilling fluid and other components, the mixture resulting from a wellbore operation including the pumping of drilling fluid…”) (see Gaddis paragraph 55 – “…a method for wellbore operations including:  pumping drilling fluid with an active rig mud system into and from a wellbore…”);
a heater (see Gaddis FIG. 2, a heater apparatus 30) (see Gaddis paragraph 35 – “The resulting mixture of spent drilling fluid and water/flocculant mixture is pumped to heater apparatus [30].  The heater apparatus [30] heats the mixture…to decrease viscosity and/or break down emulsion.”) (see Gaddis paragraph 36 – “Following the heating step, the heated resulting mixture is sent from the heater apparatus 30 for further processing.”);
a fluid separating system (see Gaddis FIG. 2, a centrifuge apparatus 102) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) 
a system outlet carrying the mud to a holding vessel (see Gaddis FIG. 2 illustrating a separated solids 104 flowing into a storage unit 106, and a stream of fluid 110 ‘fed to storage’ as disclosed in paragraph 42 recited below) (see Gaddis FIG. 4 illustrating a settling apparatus 350, after a centrifuge apparatus 330, wherein a stream of fluid 336 can flow into a settling tank 354 (holding vessel)) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system.”) (see Gaddis paragraph 47 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350.”) (see Gaddis paragraph 48 – “The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”);
wherein the system inlet, the heater, the fluid separating system, and the system outlet are fluidly connected such that the mud flows from the system inlet, into the heater and the fluid separating system, and then out the system outlet (see Gaddis FIG. storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system.”) (see Gaddis paragraph 44 – “…the heater apparatus is a steam injection system 310 which includes a steam generator 312 and steam injector apparatus 314 for injecting live steam…”) (see Gaddis paragraph 47 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350.”) (see Gaddis paragraph 48 – “The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”) (see Gaddis paragraph 52 – “…the methods including:  producing a mixture of flocculant with a spent drilling fluid; the spent drilling fluid containing drilling fluid and contaminants; heating the mixture; and separating drilling fluid from the mixture.”),
the mud cleaning system further comprising a recirculation system (see Gaddis FIG. 1 illustrating a dotted line for recirculation) (see Gaddis paragraph 40 – may be fed back in a continuous process (see dotted line, FIG. 1) to the mud source 24…”).
Chong further teaches an oilfield system (see Chong FIGS. 1-2, a system 100) including a wellbore 102, a fluid source 104 (see also Chong FIG. 5 illustrating a mud source 504), a fluid preparation assembly 106 further including a heat exchanger 112, a diesel engine, one or more high-pressure pumps 116(1)-(10), numerous valves, and a control system (see Chong paragraph 19 – “…the fluid preparation assembly 106 may include one or more blenders, mixers, pumps, and/or other equipment that may be driven, e.g., by an electric motor, diesel engine, turbine, etc.…the fluid preparation assembly 106 may thus include a heat exchanger 112 to cool the blenders, mixers, pumps and/or their associated drivers.”) (see Chong paragraph 21 – “In the heat exchanger 112, heat may be transferred from the hot fluids to the process fluid…”) (see Chong paragraph 22 – “The system 100 may further include one or more high-pressure pumps (e.g., ten as shown:  116(1)-(10))…”) (see Chong paragraph 24 – “Accordingly, the high-pressure pumps 116(1)-(10) may each include or be fluidly coupled to one or more heat exchangers 124(1)-(10)…”) (see Chong paragraph 30 – “…the assembly 106 may include a top-up (or “dilution”) pump 200, which may be coupled with the fluid source 104…The top-up pump 200 may pump the process fluid to the heat exchanger 112…include one or more heat-generating devices, such as electric motors, gas engines, turbines, etc.”) (see Chong paragraph 31 – “…may be controlled by a temperature control system.  The temperature control system may include various temperature sensors, flow meters, and/or valves (e.g., bypass valves, control valves, flowback valves, other valves, etc.)…”) (see Chong paragraph 32 – “…the a controller (human or computer) operating the temperature control system…”) (see Chong paragraph 56 – “The system 500 may include a source 504 of process fluid, for example…mud…”).
However, the combination does not explicitly teach a recirculation system comprising a first pump comprising an inlet and an outlet, a second pump comprising an inlet and an outlet, a Y-adaptor comprising a first inlet, a second inlet, and a feed tube, and a recirculation sump comprising an inlet, a first outlet, and a second outlet, wherein the inlet of the first pump is attached to the system inlet and the outlet of the first pump is attached to the first inlet of the Y-adaptor, wherein the feed tube of the Y-adaptor is attached to an inlet of the fluid separating system and the inlet of the recirculation sump is attached to an outlet of the fluid separating system, wherein the first outlet of the recirculation sump is attached to the inlet of the second pump and the second outlet of the recirculation sump is attached to the system outlet, and wherein the outlet of the second pump is attached to the second inlet of the Y-adaptor, as recited in amended, independent claim 1, and as argued by Applicant on pages 11-12 of the Remarks section filed on 12/20/2021.
	Corresponding dependent claims 2-16 and 19-23 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
	Regarding amended, independent claim 31, Gaddis et al. (U.S. 2009/0107728 A1) (hereinafter “Gaddis”) is considered the closest prior art (Examiner’s note:  Examiner solely used primary reference Gaddis to previously teach/reject independent recovering drilling fluid (“mud”) used in such operations…”) (see Gaddis paragraph 42 – “…a system 100…”) (see Gaddis paragraph 52 – “…methods for recovering drilling fluid from a mixture containing drilling fluid and other components, the mixture resulting from a wellbore operation including the pumping of drilling fluid…”) (see Gaddis paragraph 55 – “…a method for wellbore operations including:  pumping drilling fluid with an active rig mud system into and from a wellbore…”) comprising:
a system inlet carrying a mud from a wellbore (see Gaddis FIG. 2, a mud source 24) (Examiner’s note:  Examiner is broadly interpreting a mud source 24 to include a mud feed tank and/or a direct feed from an active rig mud system as disclosed in paragraph 39 recited below) (see Gaddis paragraph 35 – “As spent drilling fluid mixture containing drilling fluid (oil-based or water-based) and contaminants from a mud source 24 used in wellbore operation…which has drilling fluid and contaminants (drilled cuttings and/or debris) therein is pumped by a pump 22 from a mud source 24 to the mixing apparatus 20.”) (see Gaddis paragraph 39 – “…the mud source 24 is a mud feed tank…the mud source 24 is a direct feed from an active rig mud system…”) (see Gaddis paragraph 52 – “…methods for recovering drilling fluid from a mixture containing drilling fluid and other components, the mixture resulting from a wellbore operation including the pumping of drilling fluid…”) (see Gaddis paragraph 55 – “…a method for wellbore operations including:  pumping drilling fluid with an active rig mud system into and from a wellbore…”);
to heater apparatus [30].  The heater apparatus [30] heats the mixture…to decrease viscosity and/or break down emulsion.”) (see Gaddis paragraph 36 – “Following the heating step, the heated resulting mixture is sent from the heater apparatus 30 for further processing.”);
a fluid separating system (see Gaddis FIG. 2, a centrifuge apparatus 102) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage, used as fuel, or re-introduced to an active rig mud system.”); and
a system outlet carrying the mud to a holding vessel (see Gaddis FIG. 2 illustrating a separated solids 104 flowing into a storage unit 106, and a stream of fluid 110 ‘fed to storage’ as disclosed in paragraph 42 recited below) (see Gaddis FIG. 4 illustrating a settling apparatus 350, after a centrifuge apparatus 330, wherein a stream of fluid 336 can flow into a settling tank 354 (holding vessel)) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud to a settling apparatus 350.”) (see Gaddis paragraph 48 – “The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”);
wherein the system inlet, the heater, the fluid separating system, and the system outlet are fluidly connected such that the mud flows from the system inlet, into the heater and the fluid separating system, and then out the system outlet (see Gaddis FIG. 2, mud flows from mud source 24 to a heater apparatus 30, to a centrifuge apparatus 102, and ultimately to storage (holding vessel) via a system outlet as explained above) (see Gaddis FIG. 4, mud flows from mud source 24 to a steam injector apparatus 314 (heater apparatus), to a centrifuge apparatus 330, and optionally to a settling apparatus 350 further including a settling tank 354 (holding vessel) for storage) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system.”) (see Gaddis paragraph 44 – “…the heater apparatus is a steam injection system 310 which includes a steam generator 312 and steam injector apparatus 314 for injecting live steam…”) (see Gaddis paragraph 47 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350.”) (see Gaddis paragraph 48 – “The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”) (see Gaddis paragraph 52 – “…the methods including:  producing a mixture of flocculant with a spent drilling fluid; the spent drilling fluid containing drilling fluid and contaminants; heating the mixture; and separating drilling fluid from the mixture.”);
wherein the holding vessel comprises a mud tank (see Gaddis FIG. 2, mud flows from mud source 24 to a heater apparatus 30, to a centrifuge apparatus 102, and ultimately to storage (holding vessel/tank) via a system outlet as explained above) (see Gaddis FIG. 4, mud flows from mud source 24 to a steam injector apparatus 314 (heater apparatus), to a centrifuge apparatus 330, and optionally to a settling apparatus 350 further including a settling tank 354 (holding vessel/tank) for storage) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel/tank), used as fuel, or re-introduced to an active rig mud system.”) (see Gaddis paragraph 47 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350.”) (see Gaddis paragraph 48 – “The settling apparatus 350 includes a settling tank 354 (holding vessel/tank) from which separated water exits in a line 356 and recovered fluid, e.g. oil, to storage or disposal.”),
the mud cleaning system further comprising a recirculation system (see Gaddis FIG. 1 illustrating a dotted line for recirculation) (see Gaddis paragraph 40 – “…acceptable recovered fluid from further processing apparatus 30 may be fed back in a continuous process (see dotted line, FIG. 1) to the mud source 24…”).
However, Gaddis does not explicitly teach a mud tank having fins configured to increase convective heat transfer, a recirculation system comprising a first pump comprising an inlet and an outlet, a second pump comprising an inlet and an outlet, a Y-adaptor comprising a first inlet, a second inlet, and a feed tube, and a recirculation sump comprising an inlet, a first outlet, and a second outlet, wherein the inlet of the first pump is attached to the system inlet and the outlet of the first pump is attached to the first inlet of the Y-adaptor, wherein the feed tube of the Y-adaptor is attached to an inlet of the fluid separating system and the inlet of the recirculation sump is attached to an outlet of the fluid separating system, wherein the first outlet of the recirculation sump is attached to the inlet of the second pump and the second outlet of the recirculation sump is attached to the system outlet, and wherein the outlet of the second pump is attached to the second inlet of the Y-adaptor, as recited in amended, independent claim 31, and as argued by Applicant on pages 10-11 of the Remarks section filed on 12/20/2021.
	Corresponding dependent claims 32-33 further limit the subject matter of independent claim 31, and thus are also allowable at least for the same reasons as independent claim 31.
Examiner’s note:  Examiner solely used primary reference Gaddis to previously teach/reject independent claim 34).  Specifically, Gaddis teaches a mud cleaning system (see Gaddis FIG. 2, a system 100) (see Gaddis paragraph 2 – “…to systems for recovering drilling fluid (“mud”) used in such operations…”) (see Gaddis paragraph 42 – “…a system 100…”) (see Gaddis paragraph 52 – “…methods for recovering drilling fluid from a mixture containing drilling fluid and other components, the mixture resulting from a wellbore operation including the pumping of drilling fluid…”) (see Gaddis paragraph 55 – “…a method for wellbore operations including:  pumping drilling fluid with an active rig mud system into and from a wellbore…”) comprising:
a system inlet carrying a mud from a wellbore (see Gaddis FIG. 2, a mud source 24) (Examiner’s note:  Examiner is broadly interpreting a mud source 24 to include a mud feed tank and/or a direct feed from an active rig mud system as disclosed in paragraph 39 recited below) (see Gaddis paragraph 35 – “As spent drilling fluid mixture containing drilling fluid (oil-based or water-based) and contaminants from a mud source 24 used in wellbore operation…which has drilling fluid and contaminants (drilled cuttings and/or debris) therein is pumped by a pump 22 from a mud source 24 to the mixing apparatus 20.”) (see Gaddis paragraph 39 – “…the mud source 24 is a mud feed tank…the mud source 24 is a direct feed from an active rig mud system…”) (see Gaddis paragraph 52 – “…methods for recovering drilling fluid from a mixture containing drilling fluid and other components, the mixture resulting from a wellbore operation including the pumping of drilling fluid…”) (see Gaddis paragraph 55 from a wellbore…”);
a heater (see Gaddis FIG. 2, a heater apparatus 30) (see Gaddis paragraph 35 – “The resulting mixture of spent drilling fluid and water/flocculant mixture is pumped to heater apparatus [30].  The heater apparatus [30] heats the mixture…to decrease viscosity and/or break down emulsion.”) (see Gaddis paragraph 36 – “Following the heating step, the heated resulting mixture is sent from the heater apparatus 30 for further processing.”);
a fluid separating system (see Gaddis FIG. 2, a centrifuge apparatus 102) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage, used as fuel, or re-introduced to an active rig mud system.”); and
a system outlet carrying the mud to a holding vessel (see Gaddis FIG. 2 illustrating a separated solids 104 flowing into a storage unit 106, and a stream of fluid 110 ‘fed to storage’ as disclosed in paragraph 42 recited below) (see Gaddis FIG. 4 illustrating a settling apparatus 350, after a centrifuge apparatus 330, wherein a stream of fluid 336 can flow into a settling tank 354 (holding vessel)) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system.”) (see Gaddis paragraph 47 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350.”) (see Gaddis paragraph 48 – “The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”);
wherein the system inlet, the heater, the fluid separating system, and the system outlet are fluidly connected such that the mud flows from the system inlet, into the heater and the fluid separating system, and then out the system outlet (see Gaddis FIG. 2, mud flows from mud source 24 to a heater apparatus 30, to a centrifuge apparatus 102, and ultimately to storage (holding vessel) via a system outlet as explained above) (see Gaddis FIG. 4, mud flows from mud source 24 to a steam injector apparatus 314 (heater apparatus), to a centrifuge apparatus 330, and optionally to a settling apparatus 350 further including a settling tank 354 (holding vessel) for storage) (see Gaddis paragraph 42 – “…with a centrifuge apparatus 102 which receives the mixture following heating.  The centrifuge apparatus 102 produces separated solids (line 104) which are discharged to storage and/or disposal apparatus 106, and a stream of fluid 110 which contains drilling fluid (e.g. recovered oil) and water.  The stream 110 can be further processed, fed to storage (holding vessel), used as fuel, or re-introduced to an active rig mud system.”) (see Gaddis paragraph 44 – “…the heater apparatus is a steam injection system 310 which includes a steam generator 312 and steam injector apparatus 314 for injecting live steam…”) (see Gaddis paragraph 47 – “The stream of fluid 336…flows either to an active rig mud system 340 or to a settling apparatus 350.”) (see Gaddis paragraph 48 – “The settling apparatus 350 includes a settling tank 354 (holding vessel) from which separated water exits in a line 356 and recovered fluid, e.g. oil, flows out in a line 358.  The recovered fluid may flow to the active rig mud system or to storage or disposal.”) (see Gaddis paragraph 52 – “…the methods including:  producing a mixture of flocculant with a spent drilling fluid; the spent drilling fluid containing drilling fluid and contaminants; heating the mixture; and separating drilling fluid from the mixture.”);
a recirculation system (see Gaddis FIG. 1 illustrating a dotted line for recirculation) (see Gaddis paragraph 40 – “…acceptable recovered fluid from further processing apparatus 30 may be fed back in a continuous process (see dotted line, FIG. 1) to the mud source 24…”).
	However, Gaddis does not explicitly teach a recirculation system comprising a Y-adaptor having a first inlet, a second inlet, and a feed tube, wherein the first inlet is configured to receive a first flow of the mud prior to flowing through the fluid separating system, the second inlet is configured to receive a second flow of the mud after flowing through the fluid separating system, and the feed tube is configured to mix the first and second flows of the mud, as recited in amended, independent claim 34, and as argued by Applicant on pages 10-11 of the Remarks section filed on 12/20/2021.
	Corresponding dependent claims 35-37 further limit the subject matter of independent claim 34, and thus are also allowable at least for the same reasons as independent claim 34.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773